 

 

 

 

 

Case 1-Ly-44200-cec DOC so Filed OL/O//20 Entered O1/O//20 Lslooled

UNITED STATES BANKRUTPCY COURT
EASTERN DISTRICT OF NEW YORK

Chapter 13
KATHLEEN ANN CLARK, Case No.: 19-44280-cec

Debtor.

J

STIPULATION AND ORDER BY AND BETWEEN IKATHLEEN ANN CLARK AND SN

SERVICING CORPORATION VACATING THE ORDER DISMISSING THE ABOVE-
REFERENCED CHAPTER 13 CASE AND VACATING THE FORECLOSURE SALE

WHEREAS, on July 12, 2019, Kathleen Ann Clark (the “Debtor” filed a petition pro se
under Chapter 13 of the Bankruptcy Code; and

WHEREAS, the petition was filed on the day ofa scheduled foreclosure sale of the
Debtor’s home known as 108-21 154" Street, Jamaica, New York (the “Property”)}; and

WHEREAS, Wells Fargo Bank, N.A. (Wells Fargo”} had commenced a foreclosure
action against the Debtor in the Supreme Court of the State of New York, County of Queens
which was assigned index number 705607/2013; and

WHEREAS, the foreclosure sale of the Property took place on July 12, 2019, the same
day that the above-referenced Chapter 13 case was filed; and

WHEREAS, on September 3, 2019, the Bankruptcy Court entered an Order directing the
Clerk’s Office to dismiss the case pursuant Section 521 (1)(1) of Title 11 of the United States
Code (the “Bankruptcy Code”); and

WHERAS, on October 7, 2019, the Debtor filed an Emergency Motion to Vacate the
Order of Dismissal for the purpose of sceking to set aside the foreclosure sale of the Property
(the “Emergency Motion’); and

WHEREAS, on October 8, 2019, the Court entered an order Scheduling a Hearing on the
Emergency Motion; and

WHEREAS, on October 31, 2019 SN Servicing Corporation as servicer for U.S. Bank
Trust National Association as Trustee of Chalet Series 1V Trust as assignee of Weils Fargo Bank,
_ NA SN Servicing Corporation (“SN Servicing Corporation”) filed an objection to the
Emergency Motion; and ,

WHEREAS, on November 5, 2019, the Debtor filed a Reply to the objection; and

 
 

 

 

Case 1-Ly-44200-cec DOC so Filed OL/O//20 Entered O1/O//20 Lslooled

WHEREAS, on Noversber 7, 2019, a hearing was held on the Emergency Motion and
Counsel for the Debtor and Counsel for SN Servicing Corporation appeared at that hearing; and

WHEREAS, the Court adjourned the hearing to December 19, 2019 for an evidentiary
hearing on the Emergency Motion to determine the exact time of the foreclosure sale and
whether it occurred before or after the time of the bankruptcy filing; and

WHEREAS, the Court has entered a Scheduling Order on November 18, 2019 regarding
the evidentiary hearing on the Emergency Motion; and

WHEREAS, in the interest of conserving time and costs to the parties and in an effort to
amicably resolve this motion, SN Servicing Corporation and the Debtor engaged in settlements
negotiations; and

ITIS THEREFORE AGREED BY AND BETWEEN THE DEBTOR AND SN
SERVICING CORPORATION THAT THE EMERGENCY MOTION SHALL BE
RESOLVED AS FOLLOWS THAT:

1. The Order dismissing the above-referenced bankruptcy case entered on September 3,
2019 shall be vacated and the Debtor's Chapter 13 case shall be reinstated.

2. The Chapter 13 Trustee shall be reappointed to administer the above-referenced case
and a Section 341 meeting shall be rescheduled.

3. The foreclosure sale of the property known as 108-21 154" Street, Jamaica, New
York (the “Property”) which look place on duly 12, 2059 is hereby vacated and set
aside.

4, The Debtor shall not bear any costs associated with the foreclosure sale held on July
12, 2019 and shall not be responsible for any costs incurred by SN Servicing
Corporation in connection with the Emergency Motion and/or this Stipulation.

5. The parties agree to enter inte loss mitigation program and consent to the Court
entering an Order directing the parties to engage in loss mitigation.

6. Entering info this stipulation shalt not be deemed an admission of an automatic stay
violation by SN Servicing in connection with the July 12, 2019 foreclosure sale

7. Upon final Court approval of this stipulation, the Debtor agrees not to seek damages
in connection with the foreclosure sale.

8. Nothing contained herein in this Stipulation of Settlement shall be deemed an
admission of an automatic stay violation by SN Servicing Corporation.

9, The parties agree that the Bankruptcy Court has jurisdiction over any issues that may
arise as a result of this Stipulation.

 
 

 

 

 

 

 

Case 1-Ly-44200-cec DOC so Filed OL/O//20 Entered O1/O//20 Lslooled

10. Upon Court approval of this stipulation, the Clerk of the Court shall vacate the Order
dismissing the above-referenced bankruptcy case and reappoint the Chapter 13
Trastec,

11. In the event that this stipulation is not approved by the Court, the parties shall be
restored to their rights and remedies as they existed prior to this Stipulation.

12. Upon Court approval of this Stipulation, the Debtor's Emergency Motion shall be
marked settled,

 

Dated: Forest Hills, New York ALISHAEY LAW GROUP
i- 4 LO Ailorney for Debtor
By: ~ ’
Dayad ATSINEV Seemann

100-15 Queens Blvd.
Forest Hills, New York 11375
(718) 459-2030

Dated: Garden City, New York FRIEDMAN VARTOLO, LLP
| 7K 4930 Attorney for SN Servicing Corporation

y AS Ae

Richard Postiglione

1325 Franklin Avenue, Suite 230
Garden City, New York 11530
SO ORDERED:

 
